                                                                                                 Piled; 2/6/2020 2:43 PM
USDC IN/ND case 1:20-cv-00193-HAB-SLC document 3 filed 02/06/20 page 1 of 2                                         Clerk
                                                                                                 Adams County, Indiana




STATE OF INDIANA                )               IN THE ADAMS SUPERIOR COURT
                                )SS:
COUTY OF ADAMS                  )              CAUSE NO.            01D01-2002-CT-000004
                                                                        Adams Superior Court 1
BARBARA MONTEZ AND MARTIN                              )
SEIFERT. TRUSTEE OF THE                                )
BANKRUPTCY ESTATE OF BARBARA                           )
MONTEZ.                                                )
                                                       )
         Plaintiff,                                    )
                                                       )
V.                                                     )
                                                       )
WAL-MART STORES EAST, LP d/b/a                         )
WALMART SUPERCENTER,                                   )
                                                       )
         Defendant.                                    )


                      COMPLAINT FOR DAMAGES AND JURY DEMAND

        COMES NOW, Barbara Montez and Martin Seifert (“Plaintiff*), by counsel, Glaser &

Ebbs, alleges and seeks relief as follows:

     I. On or about August 4, 2018, Plaintiff was a resident of Allen County, State of Indiana.

     2. At all times relevant herein. Plaintiff Martin Seifert, was and is the Trustee of the

Bankruptcy Court, Northern District of Indiana, Fort Wayne Division. Plaintiff Barbara Montez

filed for protection under Chapter 7 of the United States Bankruptcy Code on October 17,2018.

     3. On or about August 4,2018, Wal-Mart Stores East, LP d/b/a Walmart (“Defendant

Walmart”) was a foreign limited partnership licensed and doing business in the State of Indiana.

     4. On or about August 4, 2018, Plaintiff was on the premises of property (located at or near

1700 South 13‘^ Street, Decatur, Indiana 46733) that was owned, operated, managed, and/or

maintained by Walmart.
;

    USDC IN/ND case 1:20-cv-00193-HAB-SLC document 3 filed 02/06/20 page 2 of 2



        5. As Plaintiff was walking on the above-referenced premises, she fell forward landing on

    pavement when her walker wheel hit a pothole in the parking lot on the premises that was

    owned, managed, and/or operated by Defendant Walmart.

       6. Plaintiffs fall was a direct and proximate result of the negligence of Defendant Walmart,

    such negligence including but not limited to failure to timely remediate dangerous conditions on

    its premises and otherwise maintain the premises in a reasonably safe condition.

       7. As a direct and proximate result of the negligence of Defendant Walmart, Plaintiff has

    suffered personal injuries.

           WHEREFORE, Plaintiff, Barbara Montez and Martin Seifert, by counsel, prays that a

    Judgment be entered in her favor and against Wal-Mart Stores East, LP d/b/a Walmart, in an

    amount commensurate with her damages, and for all other just and proper relief in the premises.



                                                        Respectfully submitted.

                                                        GLASER & EBBS


                                                        /s/ Michael A. Busching
                                                        Michael A. Busching (21563-29)
                                                        132 E. Berry
                                                        Fort Wayne, IN 46802
                                                        Tel; (260) 424-0954
                                                        COUNSEL FOR PLAINTIFF
